Title: From Benjamin Franklin to Georgiana Hare, 25 January 1785
From: Franklin, Benjamin
To: Hare, Georgiana


				
					My dear Friend
					Passy, Jan. 25. 1784 [i.e., 1785]
				
				Your Letter of the 12th Inst. came duly to hand. I congratulate you & Mr Hare on your Marriage, & wish you every Felicity.
				
				I will answer your Enquiries as well as I can. The Cultivators of Land are a respectable Part of our People in Pensilvania, being generally Proprietors of the Land they cultivate, out of whom are chosen the Majority of our Magistrates, Legislators, &c. and a Year’s Residence gives a Stranger all the Rights of a Citizen. I am not much acquainted with Country Affairs, having been always an Inhabitant of Cities; but I imagine a good Plantation ready form’d, with a Dwelling House, &c. may be bought for half the Sum you mention to be now in your Possession, and that the other half would amply furnish the Stock &c. necessary for working the Land to Advantage. A Farm of two or three Hundred Acres, in the hands of a Man who understands Agriculture and will attend to it, is capable of furnishing Subsistance to a Family: If this may be the Case with Mr Hare, you see that your 300£ a Year will be an accumulating Fund, providing for the Establishment of Children, and for a Retirement of Ease & Comfort in Old Age. The Law is also an honourable Profession with us, and more profitable than Agriculture; and if Mr Hare is already acquainted with the English Common Law, which is the Basis of ours, he might be admitted to practice immediately, and would find but little Difficulty in acquiring a Knowledge of our few Additions to, or Variations of that Law; I have known in my time several considerable Estates made by that Profession. But the Study is dry and laborious and long, that is requisite to arrive at Eminence; and if Mr Hare has not already gone thro’ it, he will consider whether he has the Habits of Application, Industry & Perseverance that are necessary. Not knowing his Character & Dispositions it is impossible for me to advise well, or to judge whether sitting down quietly in some cheap part of Europe, and living prudently on two thirds of your Income, may not be preferable to any Scheme in America. I can only say, that if I should be there when you are, my best Counsels and Services will not be wanting, and to see you happily settled & prosperous there would give me infinite Pleasure; but I have not yet obtained Leave to go home, and am besides in

my 80th Year; of course if I ever arrive there my stay can be but short.— While I do exist, wherever it is, you will find me with unalterable Esteem & Affection, my dear Friend, Yours most sincerely.
			